COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-090-CV





IN THE INTEREST OF R.M.A. 

AND C.J.A., CHILDREN



------------



FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Wendy Archer attempts to appeal from a letter ruling signed March 16, 2010.  We notified Appellant on April 13, 2009 of our concern that we lack jurisdiction over this appeal because it appears that there is no final judgment or appealable order in this case, and we also informed her that her notice of appeal was filed prematurely.
(footnote: 2)  We indicated that this case would be dismissed for want of jurisdiction if the defect was not corrected.
(footnote: 3)  Appellant responded that the letter ruling is equivalent to a signed order or judgment.

The letter ruling contemplates future action in the matter below by the parties, the attorneys, and the trial court.  The letter ruling indicates that final trial is set for December 13, 2010, and a scheduling order is attached.  Consequently, even if the letter ruling could be construed as an order, which we do not hold, it could be construed at most as a temporary order, which is not appealable.
(footnote: 4)
	Accordingly, we dismiss this appeal for want of jurisdiction.
(footnote: 5)
								PER CURIAM

PANEL:  DAUPHINOT, WALKER, and MCCOY, JJ.

DELIVERED:  May 6, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:See
 Tex. R. App. P. 26.1, 27.1(a).


3:See
 Tex. R. App. P. 42.3(a), 43.2(f).


4:See 
Tex. Fam. Code Ann. § 105.001(e) (Vernon Supp. 2009); 
see also
 Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(7) (Vernon 2008) (listing types of appealable interlocutory orders); 
In re J.W.L.
, 291 S.W.3d 79, 83 (Tex. App.—Fort Worth 2009, orig. proceeding) (noting that temporary order is not appealable).  We note that Appellant’s mandamus in this court remains pending.  
See In re Archer
, No. 2-10-104-CV (Tex. App.—Fort Worth filed April 6, 2010).


5:See
 Tex. R. App. P. 42.3(a), 43.2(f).